        Case 1:21-cv-00475-LAK Document 46-1 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                Plaintiffs,
                                                          Case No. 21-cv-475-LAK
        v.

 U.S. Department of Health and Human
    Services, et al.,


                Defendants.


                     DECLARATION OF KRISTEN MILLER
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Kristen Miller, pursuant to 28 U.S.C. § 1746 and Rule 1.3 of the Local Rules of the United

States Courts for the Southern and Eastern Districts of New York, hereby declare as follows:

       1.      I am counsel at Democracy Forward Foundation and I am seeking to appear pro

hac vice representing Plaintiffs MAZON: A Jewish Response to Hunger, Services & Advocacy

for GLBT Elders, The New York City Gay and Lesbian Project, Ark of Freedom Alliance,

Freedom From Religion Foundation, American Atheists, and Hindu American Foundation in the

above-captioned action pending before the United States District Court for the Southern District

of New York.

       2.      My office address is Democracy Forward Foundation, 1440 G Street, NW, #8162,

Washington, DC 20005, and my office telephone number is (202) 448-9090.

       3.      I was admitted to practice law in the District of Columbia in January 2018. I

remain licensed and in good standing. My District of Columbia bar number is 229627.
         Case 1:21-cv-00475-LAK Document 46-1 Filed 01/22/21 Page 2 of 2




       4.      I was admitted to practice law in the state of New York in April 2016. I remain

licensed and in good standing. My New York bar number is 5436985.

       4.      I am not a member of the bar of the United States District Court for the Southern

District of New York; accordingly, I am requesting permission to participate in the above-

captioned action only.

       5.      I certify that I have never been convicted of a felony.

       6.      I certify that I have never been censured, suspended, disbarred, or denied

admission or readmission by any court.

       7.      I certify that there are no pending disciplinary proceedings against me in any state

or federal court.

       8.      I declare under the penalty of perjury that the foregoing is true and correct.



       EXECUTED this 22nd day of January, 2021 in Washington, DC.

                                                                   /s/ Kristen Miller
                                                                       Kristen Miller




                                                 2
